 Case 2:19-cv-17191-ES-CLW Document 15 Filed 12/14/20 Page 1 of 2 PageID: 254




 Not for Publication

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

DAYS INNS WORLDWIDE, INC., a
Delaware Corporation,

                    Plaintiff,                   Civil No. 2:19-cv-17191 (ES) (CLW)

      -v-                                        Order Granting Motion For Final
                                                Judgment By Default And Entering
YUG HOSPITALITY, LLC, an Oklahoma                   Final Judgment By Default
Limited Liability Company; LEENA PATEL,
an Individual; and SHAILESH PATEL, an
Individual,

                    Defendants.

       This matter having been opened to the Court by plaintiff Days Inn Worldwide,

 Inc. (“Days Inn”), seeking the entry of final judgment by default against defendants Yug

 Hospitality, LLC (“Yug”), Leena Patel, and Shailesh Patel (together, the “individual

 defendants,” and with Yug, “defendants”) pursuant to Fed. R. Civ. P. 55(b)(2); and the

 complaint in this matter having been filed on August 26, 2019, seeking damages as a

 result of the breach of a franchise agreement between Yug and Days Inn and a guaranty

 between Days Inn and the individual defendants; and service of the summons and

 complaint having been effectuated with respect to each of the defendants; and default

 having been entered by the Clerk of the Court on November 21, 2019 against

 defendants for their failure to plead or otherwise defend in this action; and the Court

 having reviewed the papers; and for the reasons set forth in the opinion filed herewith,
Case 2:19-cv-17191-ES-CLW Document 15 Filed 12/14/20 Page 2 of 2 PageID: 255




      IT IS on this 14th day of December, 2020,

      ORDERED that Days Inn’s motion for final judgment by default (D.E. 12) is

GRANTED; and it is further

      ORDERED, ADJUDGED, AND DECREED that Days Inn have judgment

against defendants, jointly and severally, in the total amount of $188,509.95, comprised

of the following:

               a) $129,364.69 for liquidated damages (principal plus prejudgment

                    interest); and

               b) $59,145.26 for recurring fees (principal plus prejudgment interest).



                                                      /s/Katharine S. Hayden___
                                                      Katharine S. Hayden, U.S.D.J.
